NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 13a0629n.06

                                            No. 12-4273
                                                                                         FILED
                           UNITED STATES COURT OF APPEALS                             Jul 03, 2013
                                FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk

WEI FANG,                                             )
                                                      )
         Petitioner,                                  )
                                                      )      ON PETITION FOR REVIEW
v.                                                    )      FROM THE UNITED STATES
                                                      )      BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,                )      APPEALS
                                                      )
         Respondent.                                  )
                                                      )



         BEFORE: COLE and DONALD, Circuit Judges; MARBLEY, District Judge.*


         PER CURIAM. Wei Fang petitions for review of an order of the Board of Immigration

Appeals (BIA) that affirmed an immigration judge’s (IJ) denial of his application for asylum,

withholding of removal, and relief under the Convention Against Torture (CAT).

         Fang is a native and citizen of China. He entered the United States in June 2007. In January

2008, Fang filed an application for asylum, withholding of removal, and relief under the CAT,

alleging that, if returned to China, he would be persecuted for violating its family planning policy.

Fang subsequently filed a supplement to his application, alleging that he would be persecuted

because of his membership and participation in the “China Democracy Party USA Headquarters”

(CDP).



         *
        The Honorable Algenon L. Marbley, United States District Judge for the Southern District
of Ohio, sitting by designation.
No. 12-4273
Fang v. Holder

       The IJ denied Fang’s application, concluding that he failed to establish entitlement to relief.

The BIA affirmed the IJ’s decision. On appeal, Fang argues that the IJ and BIA erred by denying

his application because he established that he had a well-founded fear of future persecution on

account of his membership and participation in the CDP. Fang also argues that his evidence was

sufficient to demonstrate entitlement to withholding of removal and relief under the CAT.

       Where, as here, the BIA does not summarily affirm or adopt the IJ’s reasoning and provides

an explanation for its decision, we review the BIA’s decision as the final agency determination. Ilic-

Lee v. Mukasey, 507 F.3d 1044, 1047 (6th Cir. 2007). We review legal conclusions de novo and

factual findings for substantial evidence. Khozhaynova v. Holder, 641 F.3d 187, 191 (6th Cir. 2011).

Under the substantial evidence standard, administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary. Id. To establish eligibility

for asylum, an applicant must demonstrate either past persecution or a well-founded fear of future

persecution on account of race, religion, nationality, membership in a particular social group, or

political opinion. Bi Xia Qu v. Holder, 618 F.3d 602, 606 (6th Cir. 2010).

       Substantial evidence supported the BIA’s determination that Fang failed to establish a well-

founded fear of future persecution on account of his membership and participation in the CDP.

While there was evidence in the record demonstrating that members of the China Democracy Party

in China had been arrested and imprisoned, there was no evidence establishing that Chinese

authorities persecuted low-level members of organizations such as the CDP whose political activities

occurred solely outside of China. In addition, the BIA reasonably gave limited weight to the

statements of Fang’s wife and the executive chairman of the CDP that Fang had been blacklisted by

                                                 -2-
No. 12-4273
Fang v. Holder

the Chinese government because there was no evidence to support their assertions and they were not

available for cross-examination. Finally, Fang’s evidence did not otherwise establish that the

Chinese government was likely to specifically target him because of his political activities.

       Because the BIA’s determination that Fang was ineligible for asylum was supported by

substantial evidence, it follows that substantial evidence also supported the BIA’s determination that

Fang did not satisfy the higher standards for withholding of removal and relief under the CAT. See

Ceraj v. Mukasey, 511 F.3d 583, 594 (6th Cir. 2007).

       Accordingly, we deny Fang’s petition for review.




                                                 -3-